MEMORANDUM **
Joyce Siregar, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial of withholding of removal, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the agency’s denial of withholding of removal because Siregar has not demonstrated that it is more likely than not that she will be persecuted if removed to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
To the extent Siregar contends she is eligible for withholding of removal because she and her children would be especially exposed to the threat of violence due to her children’s needs, we lack jurisdiction to review this contention because she failed to raise this to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).
To the extent Siregar challenges the agency’s discretionary determination that she failed to show exceptional and extremely unusual hardship to her children, we lack jurisdiction to review this determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.